Title: From James Madison to Benjamin W. Crowninshield, 20 August 1816
From: Madison, James
To: Crowninshield, Benjamin W.


        
          Dear Sir.
          Montpellier Aug. 20. 1816
        
        I have just recd. yours of the 13th. The information given by Mr. Gardner’s letter inclosed in it, is agreeable. It may nevertheless be advisable to continue the equipment of the Congs. for the Pacific Ocean. You will keep us apprized of the progress, and of the time as nearly as it can be fixed, when she will be ready to sail. Capt: Morris will be a very fit Commander; and it is not proposed to employ any Civil Commissioners. I will send you in a few days a memorandum of the objects to which your instructions to him will relate. Accept my friendly respects
        
          James Madison
        
        
          The letter from the Dey of Algiers has at length been translated by a foreigner in Baltimore. It is full of bombastic professions of good will, but concludes with the alternative of a renewal of the Old Treaty, or the recall of the Consul as a termination of peace. As soon as the answer to the Dey, and the Commission & instructions to Shaler & Chauncy are prepared, you will be made acquainted with them.
          
            J.M.
          
        
       